NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS

                            FOR THE NINTH CIRCUIT


JOHN FLOWERS,                                    No. 12-16234

              Petitioner - Appellant,            D.C. No. 3:10-cv-00367-ECR-
                                                 VPC
  v.

JACK PALMER, Warden; NEVADA                      MEMORANDUM*
ATTORNEY GENERAL,

              Respondents - Appellees.


                  Appeal from the United States District Court
                           for the District of Nevada
               Edward C. Reed, Jr., Senior District Judge, Presiding

                     Argued and Submitted December 9, 2014
                            San Francisco, California

Before: KOZINSKI, RAWLINSON, and MURGUIA, Circuit Judges.

       Petitioner John Flowers (Flowers) challenges the district court’s dismissal of

his untimely federal habeas petition pursuant to the one-year statute of limitations

set forth in the Antiterrorism and Effective Death Penalty Act. We affirm.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      1.     The district court properly held that equitable tolling based on

Flowers’ mental impairment and the effects of his medications was unwarranted

because Flowers did not demonstrate diligence in pursuing his federal habeas

petition. See Bills v. Clark, 628 F.3d 1092, 1099-1100 (9th Cir. 2010). Flowers,

personally or with the assistance of others, repeatedly filed habeas petitions in state

court during the relevant time period. See Stancle v. Clay, 692 F.3d 948, 952, 959-

60 (9th Cir. 2012) (denying equitable tolling because the petitioner received

“continual assistance” from another inmate to file petitions); see also Gaston v.

Palmer, 417 F.3d 1030, 1034-35 (9th Cir. 2005).



      2.     The district court properly held that the alleged restrictions on

Flowers’ access to legal materials during his housing in the mental health unit

and/or his transfer to Oklahoma did not constitute extraordinary circumstances that

caused his failure to timely file. See Yeh v. Martel, 751 F.3d 1075, 1077 (9th Cir.

2014). Because Flowers filed numerous state pleadings and one federal petition

during the relevant time period, the alleged restrictions he experienced did not

prevent timely filing. See Ramirez v. Yates, 571 F.3d 993, 998 (9th Cir. 2009).




                                           2
      3.     The district court properly held that Flowers is not entitled to

equitable tolling on the basis of actual innocence because he failed to satisfy the

standard articulated by the United States Supreme Court in Schlup v. Delo, 513
U.S. 298, 327 (1995). See Larsen v. Soto, 742 F.3d 1083, 1088 (9th Cir. 2013), as

amended (noting that under Schlup a petitioner must show that “it is more likely

than not that no reasonable juror would have found [him] guilty beyond a

reasonable doubt”) (citation and internal quotation marks omitted).

      AFFIRMED.




                                          3